Exhibit 10.6

 

FORM OF

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of [_______], 2017, is made and entered into by and among Hennessy
Capital Acquisition Corp. II, a Delaware corporation (the “Company”), Hennessy
Capital Partners II LLC, a Delaware limited liability company (the “Sponsor”),
each of the undersigned parties that holds Founder Shares (as defined below) and
is identified as an “Other Pre-IPO Holder” on the signature pages hereto
(collectively, with the Sponsor, the “Pre-IPO Holders”), [__________],
[________] (together with [____], the “Preferred Investors”), [_________],
[_________] (together with [____], the “Backstop Investors”), Don R. Daseke, The
Walden Group, Inc., a Delaware corporation (“Walden Group”), Main Street (as
defined below), Prudential (as defined below), Joseph Kevin Jordan, Daseke
Trucking Preferred, LP, Gekabi Capital Management, LP, VCA Daseke LP, Daniel
Wirkkala and each of the former holders of shares of Daseke Series B Convertible
Preferred Stock, par value $0.01 per share, that is a signatory hereto and
identified as a “Daseke Former Series B Holder” on the signature pages hereto
(collectively, the “Daseke Former Series B Holders”) (each of the foregoing
parties (other than the Company) and any person or entity who hereafter becomes
a party to this Agreement pursuant to Section 5.2 of this Agreement, a “Holder”
and collectively, the “Holders”).

 

RECITALS

 

WHEREAS, each of the Company and the Pre-IPO Holders is a party to, and hereby
consents to, this amendment and restatement of that certain Registration Rights
Agreement, dated July 22, 2015 (the “Original Registration Rights Agreement”),
pursuant to which the Company granted the Pre-IPO Holders certain registration
rights with respect to certain securities of the Company, as set forth therein;

 

WHEREAS, the Company and the Sponsor previously entered into that certain
Securities Purchase Agreement (the “Founder Shares Purchase Agreement”), dated
as of April 29, 2015, pursuant to which the Sponsor purchased an aggregate of
5,031,250 shares (41,273 of which were subsequently forfeited) of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), which were
issued in a private placement prior to the closing of the Company’s IPO (as
defined below) (such pre-IPO shares being referred to herein as the “Founder
Shares”);

 

WHEREAS, the Sponsor and certain of the officers, directors and advisors of the
Company entered into that certain Securities Assignment Agreement, dated as of
May 20, 2015, pursuant to which the Sponsor transferred an aggregate of 440,000
Founder Shares to such persons for an aggregate purchase price of $2,200.00;

 

WHEREAS, on May 11, 2015, the Company and the Sponsor entered into that certain
Sponsor Warrants Purchase Agreement (the “Private Placement Warrants Purchase
Agreement”), pursuant to which the Sponsor purchased 15,080,756 warrants (the
“Private Placement Warrants”), in a private placement transaction occurring
simultaneously with the closing of the Company’s initial public offering (the
“IPO”);

 



 

 

 

WHEREAS, the Company, HCAC Merger Sub, Inc., a wholly-owned subsidiary of the
Company (“Merger Sub”), Daseke, Inc. (“Daseke”), and Don R. Daseke, solely in
his capacity as the stockholders’ representative, have entered into that certain
Agreement and Plan of Merger (as may be amended from time to time, the “Merger
Agreement”), dated as of December 22, 2016, pursuant to which, on the Effective
Date (as defined below), Merger Sub will merge with and into Daseke, with Daseke
surviving the merger as a direct wholly-owned subsidiary of the Company (the
“Daseke Merger”);

 

WHEREAS, pursuant to the Merger Agreement, holders of Daseke common stock that
is outstanding immediately prior to the Effective Date (“Daseke Former Common
Holders”) shall be entitled to receive shares of Common Stock as consideration
payable upon closing of the Daseke Merger (such shares payable upon closing,
together with the new shares issuable by the Company pursuant to Founder Share
Forfeiture Agreement (as defined below), being referred to hereafter as the
“Daseke Merger Shares”);

 

WHEREAS, on December 22, 2016, the Company and the Sponsor entered into that
certain letter agreement (the “Founder Share Forfeiture Agreement”), pursuant to
which the Sponsor agreed that, immediately prior to (and contingent upon) the
consummation of the Daseke Merger, the Sponsor shall transfer to the Company for
forfeiture a number of Founder Shares equal to 2,274,988 less 50% of any
“Utilization Fee Shares” that may be issued to the Backstop Investors pursuant
to the Backstop Subscription Agreements (each as defined below), and on the
Effective Date, the Company shall issue an equivalent number of new shares of
Common Stock to the Daseke Former Common Holders as part of the Daseke Merger
Shares;

 

WHEREAS, pursuant to the Side Letter between the Company and Parent, on the one
hand, and Main Street and Prudential, on the other hand, dated as of December
22, 2016, pursuant to which Parent has agreed to purchase, immediately prior to
the closing of the Merger, all of the shares of Daseke common stock held by Main
Street and Prudential in exchange for the consideration set forth therein, which
may include shares of Common Stock (such shares, the “Main Street and Prudential
Shares”);

 

WHEREAS, the Company and each of the Preferred Investors have entered into those
certain Subscription Agreements, each dated as of December 22, 2016 (the
“Preferred Subscription Agreements”), pursuant to which, on the Effective Date,
the Company will issue and sell to the Preferred Investors an aggregate of
650,000 shares (at a face value of $100.00 per share) of the Company’s 7.625%
Series A Convertible Preferred Stock, par value $0.0001 per share (the
“Preferred Stock”), each share of Preferred Stock being convertible into shares
of Common Stock (the “Underlying Common Shares”) on the terms provided in the
Certificate of Designations, Preferences, Rights and Limitations of the
Preferred Stock;

 

WHEREAS, the Company and each of the Backstop Investors have entered into those
certain Backstop and Subscription Agreements, each dated as of December 22, 2016
(the “Backstop Subscription Agreements” and together with the Preferred
Subscription Agreements, the “Investor Agreements”), pursuant to which, on the
Effective Date, the Company will issue to the Backstop Investors up to an
aggregate of [____] shares of Common Stock as “Utilization Fee Shares” (as such
term is used in the Backstop Subscription Agreements) and may issue to the
Backstop Investors additional shares of Common Stock in a private placement
(together with such Utilization Fee Shares, the “Backstop Shares”); and

 



 2 

 

 

WHEREAS, the Company and the Holders desire to enter into this Agreement in
connection with the closing of the transactions contemplated by the Merger
Agreement and the Investor Agreements, as applicable, to amend and restate the
Original Registration Rights Agreement to provide certain registration rights
with respect to certain securities of the Company, on the terms and conditions
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
an outside recognized securities law counsel to the Company, (a) would be
required to be made in any Registration Statement or Prospectus in order for the
applicable Registration Statement or Prospectus not to contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein (in the case of any prospectus and any
preliminary prospectus, in the light of the circumstances under which they were
made) not misleading, (b) would not be required to be made at such time if the
Registration Statement were not being filed, and (c) the Company has a bona fide
business purpose for not making such information public.

 

“Affiliate” shall mean when used with reference to any Person, any other Person
directly or indirectly, through one or more intermediaries, controlling,
controlled by or under common control with such first Person and, when used with
reference to any natural person, shall also include such person’s spouse,
parents and descendants (whether by blood or adoption, and including
stepchildren) and the spouses of such persons.

 

“Agreement” shall have the meaning given in the Preamble.

 

“Backstop Investors” shall have the meaning given in the Preamble.

 

“Backstop Shares” shall have the meaning given in the Recitals hereto.

 

“Backstop Subscription Agreements” shall have the meaning given in the Recitals
hereto.

 



 3 

 

 

“Board” shall mean the Board of Directors of the Company.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning given in the Recitals hereto.

 

“Company” shall have the meaning given in the Preamble.

 

“Daseke Demanding Holders” shall mean each of Don R. Daseke, the Walden Group,
Main Street, Prudential, Joseph Kevin Jordan, Daseke Trucking Preferred, LP,
Gekabi Capital Management, LP, VCA Daseke LP and Daniel Wirkkala.

 

“Daseke Former Common Holders” shall have the meaning given in the Recitals
hereto.

 

“Daseke Former Series B Holders” shall have the meaning given in the Preamble.

 

“Daseke Merger” shall have the meaning given in the Recitals hereto.

 

“Daseke Merger Shares” shall mean the shares of Common Stock issued to existing
Daseke stockholders pursuant to the Daseke Merger.

 

“Daseke Registrable Holders” shall mean the Daseke Demanding Holders and the
Daseke Former Series B Holders.

 

“Demand Registration” shall have the meaning given in subsection 2.1.4.

 

“Demand Registration Requesting Holder” shall have the meaning given
in subsection 2.1.4.

 

“Demand Right Holders” shall mean the Pre-IPO Demanding Holders, the PIPE
Demanding Holders, the Daseke Demanding Holders, Main Street and Prudential.

 

“Demanding Holder” shall mean a Demand Right Holder who has made a written
demand pursuant to subsection 2.1.3, 2.1.4 or 2.1.6, as applicable.

 

“Effective Date” shall mean the date the Company consummates the Daseke Merger.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Form S-1” shall have the meaning given in subsection 2.1.4.

 

“Form S-3” shall have the meaning given in subsection 2.1.1.

 

“Founder Shares” shall have the meaning given in the Recitals hereto.

 

“Founder Shares Forfeiture Agreement” shall have the meaning given in the
Recitals hereto.

 



 4 

 

 

“Founder Shares Purchase Agreement” shall have the meaning given in the Recitals
hereto.

 

“Holders” shall have the meaning given in the Preamble.

 

“IPO” shall have the meaning given in the Recitals hereto.

 

“Investor Agreements” shall have the meaning given in the Recitals hereto.

 

“Lock-Up Agreements” shall mean those certain Lock-Up Agreements, each effective
as of the Effective Date, by and between certain Daseke Former Common Holders,
on the one hand, the signatories thereto and the Company, on the other hand,
entered into pursuant to the Merger Agreement.

 

“Lock-up Period” shall mean the applicable lock-up periods for the Holders set
forth in the Investor Agreements, the Lock-Up Agreements and the Founder Shares
Purchase Agreement.

 

“Main Street” shall mean, collectively, Main Street Capital Corporation, a
Maryland corporation, Main Street Capital II, LP, a Delaware limited
partnership, Main Street Mezzanine Fund, LP, a Delaware limited partnership, and
any of their respective Affiliates who are Permitted Transferees.

 

“Main Street and Prudential Shares” shall have the meaning given in the Recitals
hereto.

 

“Material Adverse Change” shall mean (a) any general suspension of trading in,
or limitation on prices for, securities on any national securities exchange or
in the over-the-counter market in the United States; (b) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (c) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a change in
national or international financial, political or economic conditions; or (d)
any event, change, circumstance or effect that is or is reasonably likely to be
materially adverse to the business, properties, assets, liabilities, condition
(financial or otherwise), operations, results of operations or prospects of the
Company and its subsidiaries taken as a whole.

 

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

 

“Merger Agreement” shall have the meaning given in the Recitals hereto.

 

“Merger Sub” shall have the meaning given in the Recitals hereto.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

 



 5 

 

 

“Original Registration Rights Agreement” shall have the meaning given in the
Recitals hereto.

 

“Permitted Transferee” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the applicable Lock-up Period under the Investor
Agreements, the Lock-Up Agreements, the Founder Shares Purchase Agreement and
any letter agreement with the Company, and in the case of the Sponsor, under the
Sponsor’s limited liability company agreement, in each case in accordance with
and without violating such agreement; provided, however, a person shall not be a
Permitted Transferee under this Agreement unless and until such person has
entered into a written agreement agreeing to be bound by the transfer
restrictions set forth in the Investor Agreements, the Lock-Up Agreements, the
Founder Shares Purchase Agreement and, if applicable, such other agreements.

 

“Person” shall mean a company, a corporation, an association, a partnership, a
limited liability company, an organization, a joint venture, a trust or other
legal entity, an individual, a government or political subdivision thereof or a
governmental agency.

 

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

 

“PIPE Demanding Holder” shall mean each PIPE Holder initiating a demand pursuant
to subsection 2.1.3, 2.1.4 or 2.1.6, as applicable.

 

“PIPE Holder” shall mean the Preferred Investors and the Backstop Investors or
any of their respective Affiliates or their respective Permitted Transferees, in
each case who are Holders of Registrable Securities.

 

“Preferred Investors” shall have the meaning given in the Preamble.

 

“Preferred Stock” shall have the meaning given in the Recitals hereto.

 

“Preferred Subscription Agreements” shall have the meaning given in the Recitals
hereto.

 

“Pre-IPO Demanding Holders” shall mean the Pre-IPO Holders (or any of their
respective Affiliates or their respective Permitted Transferees, in each case
who are Holders of Registrable Securities) initiating a demand pursuant to
subsection 2.1.3, 2.1.4 or 2.1.6, as applicable, and representing at least a
majority in interest of the then outstanding number of Registrable Securities
held by the Pre-IPO Holders in the aggregate.

 

“Pre-IPO Holders” shall have the meaning given in the Preamble.

 



 6 

 

 

“Private Placement Lock-up Period” shall mean, with respect to Private Placement
Warrants that are held by the initial purchasers of such Private Placement
Warrants or their Permitted Transferees, and any of the Common Stock issued or
issuable upon the exercise or conversion of the Private Placement Warrants and
that are held by the initial purchasers of the Private Placement Warrants or
their Permitted Transferees, the period ending 30 days after the completion of
the Company’s initial business combination except in each case (a) to the
Company’s officers or directors, any Affiliates or family members of any of the
Company’s officers or directors, any members of the Sponsor, or any Affiliates
of such person or the Sponsor, (b) in the case of an individual, by gift to a
member of one of the members of the individual’s immediate family or to a trust,
the beneficiary of which is a member of one of the individual’s immediate
family, an Affiliate of such person or to a charitable organization; (c) in the
case of an individual, by virtue of laws of descent and distribution upon death
of the individual; (d) in the case of an individual, pursuant to a qualified
domestic relations order; (e) by private sales or transfers made in connection
with the consummation of a business combination at prices no greater than the
price at which the securities were originally purchased; (f) in the event of the
Company’s liquidation prior to its completion of its initial business
combination; (g) by virtue of the laws of Delaware or the Sponsor’s limited
liability company agreement upon dissolution of the Sponsor; or (h) in the event
of the Company’s completion of a liquidation, merger, stock exchange or other
similar transaction which results in all of its stockholders having the right to
exchange their shares of common stock for cash, securities or other property
subsequent to the Company’s completion of its initial business combination;
provided, however, that in the case of clauses (a) through (e) these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 

“Private Placement Warrants” shall have the meaning given in the Recitals
hereto.

 

“Private Placement Warrants Purchase Agreement” shall have the meaning given in
the Recitals hereto.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Prudential” shall mean, collectively, Prudential Capital Partners IV, L.P., a
Delaware limited partnership, Prudential Capital Partners Management Fund IV,
L.P., a Delaware limited partnership, and Prudential Capital Partners (Parallel
Fund) IV, L.P., a Delaware limited partnership, and any of their respective
Affiliates who are Permitted Transferees.

 

“Registrable Security” shall mean (a) the Daseke Merger Shares, (b) the Founder
Shares, (c) the Private Placement Warrants (including any shares of the Common
Stock issued or issuable upon the exercise of any such Private Placement
Warrants), (d) shares of Preferred Stock issued pursuant to the Preferred
Subscription Agreements, (e) the Underlying Common Shares, (f) the Backstop
Shares, (g) the Main Street and Prudential Shares, (h) any outstanding shares of
the Common Stock or any other equity security (including the shares of the
Common Stock issued or issuable upon the exercise or exchange of any other
equity security) of the Company held by a Holder as of the date of this
Agreement, and (i) any other equity security of the Company issued or issuable
with respect to any such share of the Common Stock by way of a stock dividend or
stock split or in connection with a combination of shares, distribution,
recapitalization, merger, consolidation, reorganization or other similar event;
provided, however, that, as to any particular Registrable Security, such
securities shall cease to be Registrable Securities when: (i) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (ii) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (iii) such securities shall have ceased to be outstanding; (iv)
such securities may be sold without registration pursuant to Rule 144
promulgated under the Securities Act (but with no volume or other restrictions
or limitations); or (v) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.

 



 7 

 

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(a) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Common Stock is then listed;

 

(b) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(c) internal fees and expenses of the Company;

 

(d) printing, messenger, telephone and delivery expenses;

 

(e) reasonable fees and disbursements of counsel for the Company;

 

(f) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

 

(g) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration.

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Requesting Holder” shall mean the Demand Registration Requesting Holders and
the Underwritten Shelf Offering Requesting Holders, as applicable.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 



 8 

 

 

“Sponsor” shall have the meaning given in the Preamble.

 

“Underlying Common Shares” shall have the meaning given in the Recitals hereto.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

 

“Underwritten Shelf Offering Requesting Holder” shall have the meaning given
in subsection 2.1.3.

 

“Walden Group” shall have the meaning given in the Preamble.

 

Article II
REGISTRATIONS

 

2.1 Shelf Registration Statement; Demand Registration.

 

2.1.1 Shelf Registration Statement. As soon as reasonably practicable within 60
days after the Effective Date, but in any event no later than 90 days following
the Effective Date, the Company shall (a) file with the Commission a shelf
registration statement (the “Shelf Registration Statement”) under the Securities
Act on Form S-3 (or any successor form or similar short-form registration
involving a similar amount of disclosure constituting a “shelf” registration
statement for a public offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act) (“Form S-3”) that covers all
Registrable Securities then held by the Holders for a public offering to be made
on a delayed or continuous basis pursuant to Rule 415 under the Securities Act
(or any successor rule thereto) and (b) use commercially reasonable efforts to
cause the Shelf Registration Statement to be declared effective by the
Commission within 180 days after the Effective Date; provided, however, that the
Company shall not be obligated to effect a Shelf Registration Statement pursuant
to this subsection 2.1.1 if a Form S-3 is not available for such offering. The
Company shall use its best efforts to prepare and file with the Commission such
amendments, post-effective amendments and supplements (including prospectus
supplements) to such Shelf Registration Statement and the Prospectus used in
connection therewith (the “Shelf Prospectus”) as may be necessary to keep such
Shelf Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
subject thereto for a period ending on the earliest to occur of (i) 36 months
after the effective date of such Shelf Registration Statement, (ii) the date on
which all the Registrable Securities subject thereto have been sold or
distributed pursuant to such Shelf Registration Statement or (iii) the date when
all Registrable Securities covered by the Shelf Registration Statement first
become eligible for sale pursuant to Rule 144 under the Securities Act without
volume limitation or other restrictions on transfer thereunder.

 



 9 

 

 

2.1.2 Request for Shelf Takedown. Subject to the provisions of subsection
2.1.7 and Section 2.3 hereof, at any time and from time to time on or after the
Effective Date, at any time that the Shelf Registration Statement is effective,
if a Holder of Registrable Securities covered by the Shelf Registration
Statement delivers a notice to the Company (a “Shelf Takedown Notice”) stating
that the Holder intends to effect an offering of all or part of its Registrable
Securities included in the Shelf Registration Statement (a “Shelf Takedown”) and
the Company is eligible to use the Shelf Registration Statement for such Shelf
Takedown, then the Company shall take all actions reasonably required, including
amending or supplementing (a “Shelf Prospectus”) the Shelf Registration
Statement, to enable such Registrable Securities to be offered and sold as
contemplated by such Shelf Takedown Notice. Each Shelf Takedown Notice shall
specify the amount and type of Registrable Securities to be offered and sold
under the Shelf Takedown and the intended method of distribution thereof. Except
as set forth in subsection 2.1.3 hereof, the Company shall not be obligated to
effect requests set forth in a Shelf Takedown Notice through an Underwritten
Offering.

 

2.1.3 Underwritten Offering pursuant to Shelf Takedown. Any Demand Right Holder
that has initiated a Shelf Takedown and delivered a Shelf Takedown Notice to the
Company pursuant to subsection 2.1.2 shall have the right to demand as part of
their Shelf Takedown Notice an offering in the form of an Underwritten Offering,
provided that the aggregate offering price for any such offering is at least
$5,000,000.00 in the aggregate (which minimum aggregate offering price shall not
apply to Main Street or Prudential). The Company shall, within ten (10) days of
the Company’s receipt from such Demanding Holder of such Shelf Takedown Notice
that includes a written demand for an Underwritten Offering, notify, in writing,
all other Demand Right Holders of Registrable Securities, and all Daseke Former
Series B Holders who hold Registrable Securities, of such demand, and such
Holder who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in such Underwritten Offering pursuant to a Shelf
Takedown (each such Holder, an “Underwritten Shelf Offering Requesting Holder”)
shall so notify the Company, in writing, within five (5) days after the receipt
by such Holder of the notice from the Company. Upon receipt by the Company of
any such written notification from an Underwritten Shelf Offering Requesting
Holder, such Holder shall be entitled, subject to subsection 2.1.7 and Section
2.3 hereof, to have its Registrable Securities included in the Underwritten
Offering pursuant to the Shelf Takedown. All such Holders proposing to
distribute their Registrable Securities through a Shelf Takedown under
this subsection 2.1.3 shall, at the time of any such Shelf Takedown, enter into
an underwriting agreement in customary form with the Underwriter(s) selected by
the Demand Right Holder that initiated the Underwritten Offering pursuant to the
Shelf Takedown (provided, however, that such Underwriter(s) is reasonably
satisfactory to the Company); provided, further that any obligation of any such
Holder to indemnify any Person pursuant to any such underwriting agreement shall
be several, not joint and several, among such Holders selling Registrable
Securities, and such liability shall be limited to the net amount received by
any such Holder from the sale of his, her or its Registrable Securities pursuant
to such Underwritten Offering, and the relative liability of each such Holder
shall be in proportion to such net amounts. The number of Shelf Takedowns that
the Demand Right Holders may initiate pursuant to subsection 2.1.2 shall not be
limited, provided that the number of Underwritten Offerings that may be
initiated hereunder shall be limited, in the case of Don R. Daseke and the
Walden Group (taken together), to a total of two (2) (less any Demand
Registration requests initiated by such Demand Right Holders pursuant
to subsection 2.1.4) and, in the case of the other Daseke Demanding Holders, the
PIPE Demanding Holders or the Pre-IPO Demanding Holders, to one (1) each (less
any Demand Registration requests initiated by any such Demand Right Holders
pursuant to subsection 2.1.4). For the avoidance of doubt, no maximum number of
Underwritten Offerings shall apply to Main Street or Prudential.

 



 10 

 

 

2.1.4 Request for Demand Registration. Subject to the provisions of subsection
2.1.7 and Section 2.3 hereof, at any time and from time to time on or after the
Effective Date, if (a) the Shelf Registration Statement is not declared
effective by the Commission on or prior to the date that is 180 days after the
Effective Date or (b) at any time during the 24 month period following the
effective date of the Shelf Registration Statement, the Shelf Registration
Statement is not available to the Holders (except for any unavailability
resulting from information supplied by or on behalf of a Holder for use in the
Shelf Registration Statement being incorrect or incomplete), any Demand Right
Holder may make a written demand for Registration under the Securities Act of
all or part of their Registrable Securities, which written demand shall describe
the amount and type of securities to be included in such Registration and the
intended method(s) of distribution thereof (such written demand a
“Demand Registration”). Any such Demand Registration may (but shall not be
required to be), at the election of the Demanding Holder, be a shelf
registration pursuant to Rule 415 (or any successor rule promulgated thereafter
by the Commission). The Company shall, within ten (10) days of the Company’s
receipt of the Demand Registration, notify, in writing, all other Demand Right
Holders of Registrable Securities and all Daseke Former Series B Holders of
Registrable Securities of such demand, and each such Holder who thereafter
wishes to include all or a portion of such Holder’s Registrable Securities in a
Registration pursuant to the Demand Registration (each such Holder, a “Demand
Registration Requesting Holder”) shall so notify the Company, in writing, within
five (5) days after the receipt by such Holder of the notice from the Company.
Upon receipt by the Company of any such written notification from a Demand
Registration Requesting Holder to the Company, such Holder shall be entitled,
subject to subsection 2.1.7 and Section 2.3 hereof, to have their Registrable
Securities included in a Registration Statement pursuant to a Demand
Registration, and the Company shall file a Registration Statement relating
thereto within thirty (30) days after receipt by the Company of the Demand
Registration and shall cause such Registration Statement to become effective as
soon thereafter as reasonably practicable, providing for the Registration of all
Registrable Securities requested by the Demanding Holders and Demand
Registration Requesting Holders pursuant to such Demand Registration. The number
of Registrations pursuant to a Demand Registration that the Demand Right Holders
may initiate pursuant to the first sentence of this Section 2.1.4 shall be
limited, in the case of Don R. Daseke and the Walden Group (taken together), to
a total of two (2) (less any Shelf Takedown Notice in the form of an
Underwritten Offering initiated by such Demand Right Holders pursuant to Section
2.1.3) and, in the case of the other Daseke Demanding Holders, the PIPE
Demanding Holders or the Pre-IPO Demanding Holders, to one (1) each (less any
Shelf Takedown Notice in the form of an Underwritten Offering initiated by any
such Demand Right Holders pursuant to Section 2.1.3); provided, however, that a
Registration shall not be counted for such purposes unless a Form S-1 or any
similar long-form registration statement that may be available at such time
(“Form S-1”) has become effective and all of the Registrable Securities
requested by the Requesting Holders to be registered on behalf of the Requesting
Holders in such Form S-1 Registration have been sold, in accordance with Section
3.1 of this Agreement. For the avoidance of doubt, no such limit shall apply to
Main Street or Prudential.

 



 11 

 

 

2.1.5 Effective Registration. Notwithstanding the provisions of subsection
2.1.4 above or any other part of this Agreement, a Registration pursuant to a
Demand Registration shall not count as a Registration unless and until (a) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission,
(b) the Company has complied with all of its obligations under this Agreement
with respect thereto and (c) the Registration Statement has remained effective
continuously until the earlier of one (1) year after effectiveness or the date
on which all of the Registrable Securities requested by the Requesting Holders
to be registered on behalf of the Requesting Holders in such Registration
Statement have been sold; provided, further, that if, after such Registration
Statement has been declared effective, an offering of Registrable Securities in
a Registration pursuant to a Demand Registration is subsequently interfered with
by any stop order or injunction of the Commission, federal or state court or any
other governmental agency the Registration Statement with respect to such
Registration shall be deemed not to have been declared effective, unless and
until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) a majority-in-interest of the Demanding Holder(s)
initiating such Demand Registration thereafter affirmatively elect to continue
with such Registration and accordingly notify the Company in writing, but in no
event later than five (5) days, of such election; provided, further, that the
Company shall not be obligated or required to file another Registration
Statement until the Registration Statement that has been previously filed with
respect to a Registration pursuant to a Demand Registration becomes effective or
is subsequently terminated.

 

2.1.6 Underwritten Offering pursuant to Demand Registration. Subject to the
provisions of subsection 2.1.7 and Section 2.3 hereof, the Demanding Holder(s)
may advise the Company as part of their Demand Registration that the offering of
the Registrable Securities pursuant to such Demand Registration, or a portion
thereof, may be in the form of an Underwritten Offering provided, however, that
the aggregate offering price for any such Underwritten Offering may not be less
than $25,000,000.00, unless the Company is eligible to register such shares of
Common Stock on a Form S-3, or subsequent similar form, in a manner which does
not require inclusion of any information concerning the Company other than to
incorporate by reference its filings under the Exchange Act, in which case the
aggregate offering price for any such Underwritten Offering may not be less than
$5,000,000.00 (which minimum aggregate offering prices shall not apply to Main
Street or Prudential). All such Demanding Holders and Requesting Holders (if
any) proposing to distribute their Registrable Securities through an
Underwritten Offering under this subsection 2.1.6 shall, at the time of any such
Underwritten Offering, enter into an underwriting agreement in customary form
with the Underwriter(s) selected by the Demanding Holder (provided, however,
that such Underwriter(s) is reasonably satisfactory to the Company); provided,
further that any obligation of any such Holder to indemnify any Person pursuant
to any such underwriting agreement shall be several, not joint and several,
among such Holders selling Registrable Securities, and such liability shall be
limited to the net amount received by any such Holder from the sale of his, her
or its Registrable Securities pursuant to such Underwritten Offering, and the
relative liability of each such Holder shall be in proportion to such net
amounts.

 



 12 

 

 

2.1.7 Reduction of Underwritten Offering in Connection with Shelf Takedown or
Demand Registration. If the managing Underwriter(s) in an Underwritten Offering
effected pursuant to a Shelf Takedown or Demand Registration, as applicable, in
good faith, advises the Company, the Demanding Holders and/or the Requesting
Holders (as applicable) in writing that the dollar amount or number of
Registrable Securities that the Demanding Holders and/or the Requesting Holders
(as applicable) desire to sell, taken together with all other Common Stock or
other equity securities that the Company desires to sell and the Common Stock,
if any, as to which a Registration has been requested pursuant to separate
written contractual piggyback registration rights held by any other stockholders
who desire to sell, exceeds the maximum dollar amount or maximum number of
equity securities that can be sold in the Underwritten Offering without
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of such offering (such maximum dollar
amount or maximum number of such securities, as applicable, the “Maximum Number
of Securities”), then the Company shall include in such Underwritten Offering,
as follows: (a) first, the Registrable Securities of the Demanding Holders and
Main Street and Prudential (as applicable) (pro rata based on the respective
number of Registrable Securities that each Demanding Holder has requested to be
included in such Underwritten Offering and, in the case of Main Street and
Prudential, based on the respective number of Registrable Securities then held
by such Holders (such proportion is referred to herein as “Pro Rata”)) up to the
maximum amount that can be sold without exceeding the Maximum Number of
Securities, (b) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (a), the Registrable Securities of
the Daseke Demanding Holders and the PIPE Holders (Pro Rata, based on the
respective number of Registrable Securities that each such Holder has requested
to be included in such Underwritten Offering), (c) third, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clauses
(a) and (b), the Registrable Securities of the Daseke Former Series B Holders
that are not also Daseke Demanding Holders (Pro Rata, based on the respective
number of Registrable Securities that each such Holder has requested to be
included in such Underwritten Offering), (d) fourth, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clauses
(a), (b) and (c), the Registrable Securities of the Pre-IPO Holders (Pro Rata,
based on the respective number of Registrable Securities that each such Holder
has so requested to be included in such Underwritten Offering without exceeding
the Maximum Number of Securities; (e) fifth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (a), (b),
(c) and (d), the Registrable Securities of other Holders (Pro Rata, based on the
respective number of Registrable Securities that each Holder has so requested
exercising their rights to register their Registrable Securities pursuant
to subsection 2.2.1 hereof, without exceeding the Maximum Number of Securities;
(f) sixth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (a), (b), (c), (d) and (e), the Common Stock
or other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and (g) seventh, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (a), (b), (c) (d), (e) and (f), the Common Stock or other
equity securities, Pro Rata, of other persons or entities that the Company is
obligated to register in a Registration pursuant to separate written contractual
arrangements with such persons and that can be sold without exceeding the
Maximum Number of Securities.

 

2.1.8 Demand Registration Withdrawal.

 

(a) A Holder may withdraw all or any portion of its Registrable Securities
included in a Demand Registration from such Demand Registration at any time
prior to the effectiveness of the applicable Registration Statement; provided
that such withdrawal shall be irrevocable and, after making such withdrawal, a
Holder shall no longer have any right to include Registrable Securities in the
Demand Registration as to which such withdrawal was made. In the event the
initiating Demanding Holder notifies the Company that it is withdrawing all of
its Registrable Securities from the Demand Registration, the Company shall cease
all efforts to secure effectiveness of the applicable Registration Statement.
Such registration nonetheless shall be deemed a Demand Registration with respect
to such initiating Holder for purposes of subsection 2.1.4 unless (i) such
Holder shall have paid or reimbursed the Company for its pro rata share of all
reasonable and documented out-of-pocket fees and expenses incurred by the
Company in connection with the withdrawn registration of such Registrable
Securities (based on the number of securities such Holder sought to register, as
compared to the total number of securities included in such Demand Registration)
or (ii) the withdrawal is made following the occurrence of a Material Adverse
Change or pursuant to the Company’s request for suspension.

 



 13 

 

 

(b) In the case of any Underwritten Offering in connection with any Shelf
Takedown or Demand Registration, any participating Holder shall have the right
to withdraw their respective Registrable Securities, in whole or in part, from
such Underwritten Offering prior to the pricing of such Underwritten Offering;
provided that such withdrawal shall be irrevocable and, after making such
withdrawal, a Holder shall no longer have any right to include Registrable
Securities in the Underwritten Offering as to which such withdrawal was made. If
the withdrawing Holder is the Holder who initiated the Underwritten Offering
pursuant to subsection 2.1.3, such Underwritten Offering nonetheless shall be
deemed a Shelf Takedown with respect to such withdrawing Holder for purposes of
subsection 2.1.3 unless (i) such Holder shall have paid or reimbursed the
Company for its pro rata share of all reasonable and documented out-of-pocket
fees and expenses incurred by the Company in connection with the withdrawn
Underwritten Offering (based on the number of securities such Holder sought to
include in the Underwritten Offering, as compared to the total number of
securities included in such Underwritten Offering) or (ii) the withdrawal is
made following the occurrence of a Material Adverse Change or pursuant to the
Company’s request for suspension.

 

(c) Notwithstanding anything to the contrary in this Agreement, the Company
shall be responsible for the Registration Expenses incurred in connection with a
Registration pursuant to a Demand Registration or an Underwritten Offering prior
to its withdrawal under this subsection 2.1.8.

 

2.2 Piggyback Registration.

 

2.2.1 Piggyback Rights.

 

(a) If at any time on or after the Effective Date, (i) the Shelf Registration
Statement is not declared effective by the Commission on or prior to the date
that is 180 days after the Effective Date or (ii) at any time during the 24
month period following the effective date of the Shelf Registration Statement,
the Shelf Registration Statement is not available to the Holders (except for any
unavailability resulting from information supplied by or on behalf of a Holder
for use in the Shelf Registration Statement being incorrect or incomplete) and
the Company proposes to file a Registration Statement under the Securities Act
with respect to an offering of equity securities, or securities or other
obligations exercisable or exchangeable for, or convertible into equity
securities, for its own account or for the account of stockholders of the
Company (or by the Company and by the stockholders of the Company including,
without limitation, pursuant to Section 2.1 hereof or the Shelf Registration
Statement), other than a Registration Statement (A) filed in connection with any
employee stock option or other benefit plan, (B) for an exchange offer or
offering of securities solely to the Company’s existing stockholders, or (C) for
a dividend reinvestment plan, then the Company shall give written notice of such
proposed filing to all of the Holders of Registrable Securities as soon as
practicable but not less than ten (10) days before the anticipated effectiveness
date of such Registration Statement, which notice shall (1) describe the amount
and type of securities to be included in such offering, the intended method(s)
of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, in such offering, and (2) offer to all of the Holders of
Registrable Securities the opportunity to register the sale of such number of
Registrable Securities as such Holders may request in writing within five
(5) days after receipt of such written notice (such Registration, a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration.

 



 14 

 

 

(b) If at any time on or after the Effective Date, the Company proposes to
effect an Underwritten Offering for its own account or for the account of
stockholders of the Company (a “Company Underwritten Offering”), the Company
shall notify, in writing, all Holders of Registrable Securities of such demand,
and such Holder who thereafter wishes to include all or a portion of such
Holder’s Registrable Securities in such Underwritten Offering (each such Holder,
a “Company Underwritten Shelf Offering Requesting Holder”) shall so notify the
Company, in writing, within five (5) days after the receipt by such Holder of
the notice from the Company. Upon receipt by the Company of any such written
notification from a Company Underwritten Shelf Offering Requesting Holder, such
Holder shall be entitled, subject to subsection 2.2.2 and Section 2.3 hereof, to
have its Registrable Securities included in the Company Underwritten Offering.
All such Holders proposing to distribute their Registrable Securities through
the Company Underwritten Offering shall enter into an underwriting agreement in
customary form with the Underwriter(s) selected by the Company. The Company
shall use its best efforts to cause the managing Underwriter or Underwriters of
any proposed Company Underwritten Offering to permit the Registrable Securities
requested by the Holders pursuant to this subsection 2.2.1(b) to be included in
such Company Underwritten Offering on the same terms and conditions as any
similar securities of the Company included in such Company Underwritten Offering
and to otherwise permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All such Holders proposing to distribute their Registrable Securities through
any Company Underwritten Offering under this subsection 2.2.1(b) shall enter
into an underwriting agreement in customary form with the Underwriter(s)
selected for such Underwritten Offering by the Company; provided, however that
any obligation of any such Holder to indemnify any Person pursuant to any such
underwriting agreement shall be several, not joint and several, among such
Holders selling Registrable Securities, and such liability shall be limited to
the net amount received by any such Holder from the sale of his, her or its
Registrable Securities pursuant to such Underwritten Offering, and the relative
liability of each such Holder shall be in proportion to such net amounts.

 

2.2.2 Reduction of Underwritten Offering in Connection with Piggyback
Registration. If the managing Underwriter(s) in any Underwritten Offering to be
effected in connection with a Piggyback Registration, in good faith, advises the
Company and the Holders of Registrable Securities participating in the
Underwritten Offering in writing that the dollar amount or number of the Common
Stock that the Company desires to sell in such Underwritten Offering, taken
together with (i) the Common Stock, if any, as to which inclusion in such
Underwritten Offering has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which inclusion in
such Underwritten Offering has been requested pursuant to subsection
2.2.1 hereof, and (iii) the Common Stock, if any, as to which inclusion in such
Underwritten Offering has been requested pursuant to separate written
contractual piggyback registration rights of other stockholders of the Company,
exceeds the Maximum Number of Securities, then:

 



 15 

 

 

(a) If the Company Underwritten Offering is undertaken for the Company’s
account, the Company shall include in any such Underwritten Offering (A) first,
the Common Stock or other equity securities that the Company desires to sell in
such Underwritten Offering, which can be sold without exceeding the Maximum
Number of Securities; (B) second, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clause (A), the Registrable
Securities of Main Street and Prudential that such Holders have requested to be
included in such Underwritten Offering pursuant to subsection 2.2.1(b) hereof,
Pro Rata, which can be sold without exceeding the Maximum Number of Securities;
(C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the Registrable Securities of
Daseke Demanding Holders and PIPE Holders exercising their rights to include
their Registrable Securities in such Underwritten Offering pursuant
to subsection 2.2.1(b) hereof, Pro Rata, which can be sold without exceeding the
Maximum Number of Securities; (D) fourth, to the extent the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
the Registrable Securities of Daseke Former Series B Holders that are not also
Daseke Demanding Holders exercising their rights to include their Registrable
Securities in such Underwritten Offering pursuant to subsection 2.2.1(b) hereof,
Pro Rata, which can be sold without exceeding the Maximum Number of Securities;
(E) fifth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A), (B), (C) and (D), the Registrable
Securities of the Pre-IPO Holders exercising their rights to include their
Registrable Securities in such Underwritten Offering pursuant to subsection
2.2.1(b) hereof, Pro Rata, which can be sold without exceeding the Maximum
Number of Securities; and (F) sixth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B), (C), (D)
and (E), the Common Stock, if any, as to which inclusion in such Underwritten
Offering has been requested pursuant to written contractual piggyback
registration rights of other stockholders of the Company, Pro Rata, which can be
sold without exceeding the Maximum Number of Securities;

 

(b) If the Company Underwritten Offering is pursuant to a request by persons or
entities other than the Holders of Registrable Securities, then the Company
shall include in any such Underwritten Offering (A) first, the Common Stock or
other equity securities (if any), Pro Rata, of such requesting persons or
entities, other than the Holders of Registrable Securities, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Main Street and Prudential that such
Holders have requested to be included in such Underwritten Offering pursuant
to subsection 2.2.1(b) hereof, Pro Rata, which can be sold without exceeding the
Maximum Number of Securities, (C) third, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clauses (A) and (B), the
Registrable Securities of Daseke Demanding Holders and PIPE Holders exercising
their rights to include their Registrable Securities in such Underwritten
Offering pursuant to subsection 2.2.1(b), Pro Rata, which can be sold without
exceeding the Maximum Number of Securities; (D) fourth, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clauses
(A), (B) and (C), the Registrable Securities of Daseke Registrable Holders that
are not also Daseke Demanding Holders exercising their rights to include their
Registrable Securities in such Underwritten Offering pursuant
to subsection 2.2.1(b), Pro Rata, which can be sold without exceeding the
Maximum Number of Securities; (E) fifth, the Registrable Securities of the
Pre-IPO Holders exercising their rights to include their Registrable Securities
in such Underwritten Offering pursuant to subsection 2.2.1(b), Pro Rata, which
can be sold without exceeding the Maximum Number of Securities; (F) sixth, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A), (B), (C), (D) and (E), the Common Stock or other equity
securities that the Company desires to sell in such Underwritten Offering, which
can be sold without exceeding the Maximum Number of Securities; and (G) seventh,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (A), (B), (C), (D), (E) and (F), the Common Stock or other
equity securities, Pro Rata, for the account of other persons or entities that
the Company is obligated to include in such Underwritten Offering pursuant to
separate written contractual arrangements with such persons or entities, which
can be sold without exceeding the Maximum Number of Securities.

 



 16 

 

 

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the
Underwriter(s) (if any) of such Holder’s intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration. The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. In the case of any Underwritten Offering in
connection with any Piggyback Registration, any participating Holder shall have
the right to withdraw their respective Registrable Securities from such
Underwritten Offering prior to the pricing of such Underwritten Offering.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with the
Piggyback Registration or Underwritten Offering prior to its withdrawal under
this subsection 2.2.3.

 

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration or Underwritten Offering effected pursuant to Section 2.2 hereof
shall not be counted as a Registration pursuant to a Demand Registration
effected under Section 2.1 hereof.

 

2.3 Restrictions on Registration Rights. If (a) during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred and twenty (120) days after
the effective date of, a Company initiated Registration and provided that the
Company has delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to subsection 2.1.4 or a Shelf Takedown Notice pursuant to
subsection 2.1.2 and it continues to actively employ, in good faith, all
reasonable efforts to cause the applicable Registration Statement to become or
remain effective; (b) the Holders have requested an Underwritten Offering and/or
a Shelf Takedown and the Company and the Holders are unable to obtain the
commitment of underwriters to firmly underwrite the offer; or (c) in the good
faith judgment of the Board such Registration would be seriously detrimental to
the Company and the Board concludes as a result that it is essential to defer
the filing of such Registration Statement at such time, then in each case the
Company shall furnish to such Holders a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the Board it would be
seriously detrimental to the Company for such Registration Statement to be filed
in the near future and that it is therefore essential to defer the filing of
such Registration Statement. In such event, the Company shall have the right to
defer such filing for a period of not more than thirty
(30) days; provided, however, that the Company shall not defer its obligation in
this manner more than once in any 12-month period.

 



 17 

 

 

Article III
COMPANY PROCEDURES

 

3.1 General Procedures. If at any time on or after the Effective Date the
Company is required to effect the Registration of Registrable Securities, the
Company shall use its best efforts to effect such Registration to permit the
sale of such Registrable Securities in accordance with the intended plan of
distribution thereof, and pursuant thereto the Company shall, as expeditiously
as possible:

 

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

 

3.1.3 prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;

 



 18 

 

 

3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (a) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (b) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such
jurisdictions; provided, however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify or take any action to which it would be subject
to general service of process or taxation in any such jurisdiction where it is
not then otherwise so subject;

 

3.1.5 notify each selling Holder promptly of any written comments by the SEC or
any request by the SEC for the amending or supplementing of such Registration
Statement or prospectus or for additional information;

 

3.1.6 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

 

3.1.7 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

 

3.1.8 provide a CUSIP number for all Registrable Securities not later than the
effective date of the Registration Statement with respect thereto;

 

3.1.9 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

 

3.1.10 at least five (5) business days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus, furnish a copy thereof to each seller of such
Registrable Securities or its counsel;

 

3.1.11 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

3.1.12 permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information;

 



 19 

 

 

3.1.13 obtain a “cold comfort” letter for the benefit of the Underwriters from
the Company’s independent registered public accountants in the event of an
Underwritten Offering, in customary form and covering such matters of the type
customarily covered by “cold comfort” letters as the managing Underwriter may
reasonably request;

 

3.1.14 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion and negative assurance letter, dated such
date, of counsel representing the Company for the purposes of such Registration,
addressed to the Underwriters, if any, covering such legal matters with respect
to the Registration in respect of which such opinion and negative assurance
letter is being given as the Underwriters may reasonably request and as are
customarily included in such opinions and negative assurance letters;

 

3.1.15 in the event of any Underwritten Offering or Shelf Takedown, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing Underwriters of such offering;

 

3.1.16 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

3.1.17 if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $25,000,000.00, use its reasonable efforts
to make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriters
in any Underwritten Offering or Shelf Takedown (provided that such dollar
threshold does not apply to a Registration relating to Registrable Securities of
Main Street or Prudential);

 

3.1.18 take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, that, to the extent that any prohibition is applicable
to the Company, the Company will take all reasonable action to make any such
prohibition inapplicable; and

 

3.1.19 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

3.2 Registration Expenses3.2.1 . The Registration Expenses of all Registrations
shall be borne by the Company. It is acknowledged by the Holders that each
Holder shall be responsible for any Underwriters’ commissions and discounts or
brokerage fees in respect of the Registrable Securities sold by it and, other
than as set forth in the definition of “Registration Expenses,” the fees and
expenses of any legal counsel representing the Holders.

 



 20 

 

 

3.3 Requirements for Participation in Underwritten Offerings and Shelf
Takedowns. No person may participate in any Underwritten Offering or Shelf
Takedown for equity securities of the Company pursuant to a Registration
initiated by the Company hereunder unless such person (a) agrees to sell such
person’s securities on the basis provided in any underwriting arrangements
approved by the Company and (b) completes and executes all customary
questionnaires, powers of attorney, indemnities, lock-up agreements,
underwriting agreements and other customary documents as may be reasonably
required under the terms of such underwriting arrangements.

 

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than thirty (30) days, determined in good faith by the Company to be
necessary for such purpose. In the event the Company exercises its rights under
the preceding sentence, the Holders agree to suspend, immediately upon their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

 

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be reporting under the
Exchange Act, covenants to file timely (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act and, if requested by Holders, to promptly furnish such Holders with
true and complete copies of all such filings. The Company covenants that,
promptly after the Effective Date (but no later than four business days after
the Effective Date), it shall file “Form 10 information” (as such term is
defined in Rule 144(i) under the Securities Act) with the Commission. The
Company further covenants that it shall take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Holder to sell shares of the Common Stock held by such Holder without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act, including providing
any legal opinions. Upon the request of any Holder, the Company shall deliver to
such Holder a written certification of a duly authorized officer as to whether
it has complied with such requirements.

 



 21 

 

 

Article IV
INDEMNIFICATION AND CONTRIBUTION

 

4.1 Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its partners, officers, directors, employees
and agents, and each person who controls such Holder (within the meaning of the
Securities Act or the Exchange Act, as applicable) against all losses, claims,
damages, liabilities and expenses (including reasonable attorneys’ fees) caused
by any untrue or alleged untrue statement of material fact contained in (or
incorporated by reference in) any Registration Statement, Prospectus,
preliminary Prospectus, free writing prospectus (as defined in Rule 405 under
the Securities Act or any successor rule thereto) or any amendment thereof or
supplement thereto, or any filing under any state securities law required to be
filed or furnished, or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and shall reimburse such Holder for any legal or other expenses
reasonably incurred by any of them in connection with investigating or defending
any such loss, claim, action, damage, liability or proceeding, except insofar as
the same are caused by or contained in any information furnished in writing to
the Company by such Holder expressly stating that it is for use therein. The
Company shall indemnify the Underwriters, their partners, officers, directors,
employees and agents, and each person who controls such Underwriters (within the
meaning of the Securities Act or the Exchange Act, as applicable), to the same
extent as provided in the foregoing with respect to the indemnification of the
Holders.

 

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with any such Registration Statement or Prospectus and, to the
extent permitted by law, shall indemnify the Company, its partners, directors,
officers, employees and agents, and each other Holder and its respective
partners, directors, officers, employees and agents, and each person who
controls the Company or any other Holder (within the meaning of the Securities
Act or Exchange Act, as applicable) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information so furnished in writing by such Holder expressly stating that it is
for use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
partners, officers, directors, employees and agents, and each person who
controls such Underwriters (within the meaning of the Securities Act), to the
same extent as provided in the foregoing with respect to indemnification of the
Company.

 



 22 

 

 

4.1.3 Any person entitled to indemnification herein shall (a) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (b) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any partner, officer, director, employee, agent or
controlling person of such indemnified party and shall survive the transfer of
securities. The Company and each Holder of Registrable Securities participating
in an offering also agrees to make such provisions as are reasonably requested
by any indemnified party for contribution to such party in the event the
Company’s or such Holder’s indemnification is unavailable for any reason.

 

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth
in subsections 4.1.1, 4.1.2 and 4.1.3 above, any legal or other fees, charges or
expenses reasonably incurred by such party in connection with any investigation
or proceeding. The parties hereto agree that it would not be just and equitable
if contribution pursuant to this subsection 4.1.5 were determined by pro rata
allocation or by any other method of allocation, which does not take account of
the equitable considerations referred to in this subsection 4.1.5. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution pursuant to
this subsection 4.1.5 from any person who was not guilty of such fraudulent
misrepresentation.

 



 23 

 

 

Article V
MISCELLANEOUS

 

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (a) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (b) delivery in person or by courier service providing evidence of
delivery, or (c) transmission by hand delivery, electronic mail or facsimile.
Each notice or communication that is mailed, delivered, or transmitted in the
manner described above shall be deemed sufficiently given, served, sent, and
received, in the case of mailed notices, on the third business day following the
date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, electronic mail or facsimile, at such time as it is
delivered to the addressee (with the delivery receipt or the affidavit of
messenger) or at such time as delivery is refused by the addressee upon
presentation. Any notice or communication to the Company under this Agreement
must be addressed to the Company at Daseke, Inc. (f/k/a Hennessy Capital
Acquisition Corp. II), 15455 Dallas Parkway, Suite 440, Addison, Texas 75001.
Any notice or communication to any Holder under this Agreement must be addressed
to such Holder’s address as found in the Company’s books and records. Any party
may change its address for notice at any time and from time to time by written
notice to the other parties hereto, and such change of address shall become
effective thirty (30) days after delivery of such notice as provided in
this Section 5.1.

 

5.2 Assignment; No Third Party Beneficiaries.

 

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

 

5.2.2 Prior to the expiration of the applicable Lock-up Period, no Holder may
assign or delegate such Holder’s rights, duties or obligations under this
Agreement, in whole or in part, except in connection with a transfer of
Registrable Securities by such Holder to a Permitted Transferee (but only if, as
set forth in the definition thereof, such person has agreed to become bound by
the transfer restrictions set forth in the Investor Agreements, the Lock-Up
Agreements, the Founder Shares Purchase Agreement and, if applicable, any other
applicable letter agreements).

 

5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

 

5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement
and Section 5.2 hereof.

 



 24 

 

 

5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (a) written notice of such assignment as
provided in Section 5.1 hereof and (b) the written agreement of the assignee, in
a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

 

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

5.4 Governing Law. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
DELAWARE AS APPLIED TO AGREEMENTS AMONG DELAWARE RESIDENTS ENTERED INTO AND TO
BE PERFORMED ENTIRELY WITHIN DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

 

5.5 Amendments and Modifications. Upon the written consent at the time in
question of the Company and the Holders of at least a majority in interest of
the Registrable Securities, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Company, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.

 

5.6 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, other than the shelf
registration statement required to be filed for the benefit of securityholders
of Daseke pursuant to Section 11.03 of the Merger Agreement and other than the
holders of warrants issued to public investors pursuant to that certain Warrant
Agreement, dated as of July 22, 2015, between the Company and Continental Stock
Transfer & Trust Company, as warrant agent, has any right to require the Company
to register any securities of the Company for sale or to include such securities
of the Company in any Registration filed by the Company for the sale of
securities for its own account or for the account of any other person. Further,
the Company represents and warrants that this Agreement supersedes and restates
the Original Registration Rights Agreement or agreement with similar terms and
conditions and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail.

 

5.7 Term. This Agreement shall terminate upon the date as of which (a) all of
the Registrable Securities have been sold pursuant to a Registration Statement
(but in no event prior to the applicable period referred to in Section 4(a)(3)
of the Securities Act and Rule 174 thereunder) or (b) the Holders of all
Registrable Securities are permitted to sell the Registrable Securities under
Rule 144 (or any similar provision) under the Securities Act without limitation
on the amount of securities sold or the manner of sale. The provisions
of Section 3.5, Article IV and Article V shall survive any termination.

 

[SIGNATURE PAGES FOLLOW]

 



 25 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  COMPANY:       HENNESSY CAPITAL ACQUISITION CORP. II         By:     Name:
Daniel J. Hennessy   Title: Chief Executive Officer         SPONSOR:      

HENNESSY CAPITAL PARTNERS II LLC,

 

By: Hennessy Capital LLC, its managing member

        By:     Name: Daniel J. Hennessy   Title: Managing Member        



OTHER PRE-IPO HOLDERS:

            Name: Bradley Bell               Name: Richard Burns              
Name: Nicholas Petruska           Name: Peter Shea               Name: Kevin
Charlton               Name: Charles B. Lowery II               Name: Thomas J.
Sullivan

 

[Signature Page to Amended and Restated Registration Rights Agreement]

 



 

 

 

 



[PREFERRED INVESTORS]:

        By:     Name:   Title:         [BACKSTOP INVESTORS]:         By:    
Name:   Title:         DON R. DASEKE                     THE WALDEN GROUP, INC.
        By:     Name:   Title:        

MAIN STREET:

 

MAIN STREET CAPITAL CORPORATION

        By:     Name:   Title:         MAIN STREET CAPITAL II, LP       By: Main
Street Capital II GP, LLC, its general partner         By:     Name:   Title:
                        

 

[Signature Page to Amended and Restated Registration Rights Agreement]

 



 

 

 

  MAIN STREET MEZZANINE FUND, LP       By: Main Street Mezzanine Management,
LLC, its general partner         By:     Name:   Title:        

PRUDENTIAL:

 

PRUDENTIAL CAPITAL PARTNERS IV, L.P.

      By: Lake Street Partners IV, L.P., its general partner         By:    
Name:   Title:  



 

Prudential Capital Partners Management Fund IV, L.P.

        By: Market Street Holdings IV, LLC, its general partner         By:
PGIM, Inc., its managing member         By:     Name:   Title:        
PRUDENTIAL CAPITAL PARTNERS (PARALLEL FUND) IV, L.P.       By: Lake Street
Partners IV, L.P., its general partner         By:     Name:   Title:
                          JOSEPH KEVIN JORDAN                  

 

[Signature Page to Amended and Restated Registration Rights Agreement]

 



 

 

 

  DASEKE TRUCKING PREFERRED, LP       By: EFC Financial GP, LLC, its general
partner         By:     Name:   Title:         Gekabi Capital Management, LP    
  By: Gekabi Capital Management, GP, LLC, its general partner         By:
                         Name:   Title:         vca daseke lp       By:
[______________], its [______________]         By:     Name:   Title:        
Daniel Wirkkala                     DASEKE FORMER SERIES B HOLDERS:       By:  
  Name:   Title:

 

[Signature Page to Amended and Restated Registration Rights Agreement]

 

 



 

 